UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 16, 2013 (January 15, 2013) CHESAPEAKE ENERGY CORPORATION (Exact name of Registrant as specified in its Charter) Oklahoma 1-13726 73-1395733 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 6100 North Western Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) (405) 848-8000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): *Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) *Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) *Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) *Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure. On January 15, 2013, Chesapeake Energy Corporation (the “Company”) issued a press release announcing the date that it will issue its 2012 fourth quarter and full year operational update and financial results.The press release also provided information for accessing the related conference call.A copy of this press release is attached as Exhibit 99.1 to this Current Report. On January 16, 2013, the Company issued a press release announcing that for the sixth consecutive year FORTUNE magazine named the Company to its list of “100 Best Companies to Work For.”A copy of this press release is attached as Exhibit 99.2 to this Current Report. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits.See "Exhibit Index" attached to this Current Report on Form 8-K, which is incorporated by reference herein. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHESAPEAKE ENERGY CORPORATION By: /s/ JENNIFER M. GRIGSBY Jennifer M. Grigsby Senior Vice President, Treasurer and Corporate Secretary Date:January 16, 2013 EXHIBIT INDEX Exhibit No. Document Description Chesapeake Energy Corporation press release dated January 15, 2013 – 2012 fourth quarter and full year operational and financial results release date Chesapeake Energy Corporation press release dated January 16, 2013 – FORTUNE 100 Best Companies to Work For
